                             UNITED STATES DISTRICT COURT
                                                   for the
                                                                                                     Wisccn:·
                                                                                                         ---.


                                                                                                              R1 3 2019
                                                                                                                                    ]
                                                                                                                            . .......




                                       EASTERN DISTRICT OF WISCONSIN                                      -----····---· --·-·- --
                                                                                                            F i i . f .L'·
                                                                                                    Stephen ·:~     r::. ____ .. f:     j
In the Matter of the Search of
                                                                 Case Number:        ttl- rY\ ·l.;S      l
A USPS Priority Mail parcel with tracking number number
9505 5142 0875 9057 3836 15 addressed to "Baby
Brooklyn Marsaw, 535 grove St, Green Bay, WI, 54302,
Apt 2, Upper (sic)" with a return address of"Jacob Harris,
4621 W. Century Blvd, Inglewood, CA 90304."

                          APPLICATION & AFFIDAVIT FOR SEARCH WARRANT

        I, Matt Schmitz, a federal law enforcement officer, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

        A USPS Priority Mail parcel with tracking number number 9505 5142 0875 9057 3836 15 addressed to
        "Baby Brooklyn Marsaw, 535 grove St, Green Bay, WI, 54302, Apt 2, Upper (sic)" with a return address of
        "Jacob Harris, 4621 W. Century Blvd, Inglewood, CA 90304."

currently located in the Eastern District of Wisconsin there is now concealed: Please see attached affidavit, which
is hereby incorporated by reference.

        The basis for the search warrant under Fed. R. Crim. P. 41( c) is which is   (check one or more):

                 ./ evidence of a crime;
                 ./contraband, fruits of a crime, or other items illegally possessed;
                 D property designed for use, intended for use, or used in committing a crime;
                 D a person to be arrested or a person who is unlawfully restrained.

        The search is related to a violation of:

                Title 21, United States Code, Sections 841(a)(1) and 843(b).

        The application is based on these facts:

                 ./Continued on the attached sheet, which is incorporated by reference.
                D  Delayed notice of_ days (give exact ending date if more than 30 days:                     ) is requested
                   under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




Sworn to before me, and signed in my presence.

Date     fu._o-' ~~ \3                  .2019
                                                                        ignature
City and state: Green Bay. Wisconsin                                  HONORABLE JAMES R. SI
                                                                 United States Magistrate Judge  ~
                                                                 Name & Title ofJudicial Officer




                    Case 1:19-mj-00651-JRS Filed 03/13/19 Page 1 of 5 Document 1
                                                 AFFIDAVIT

Matt Schmitz, United States Postal Inspector, being duly sworn, states the following information was developed

from his personal knowledge and from information furnished to him by other law enforcement agents and

professional contacts:

                                                 I. INTRODUCTION

1.   I have been employed by the United States Postal Inspection Service for approximately 15 years and was

     previously employed as a Police Officer with the City of Middleton (WI) and City of Janesville (WI) Police

     Departments for a total of six years. As part of my duties as a Postal Inspector, I investigate the use of the U.

     S. Mails to illegally send and receive controlled substances and drug trafficking instrumentalities. I have

     participated in investigations which have resulted in the arrest of individuals who have received and distributed

     controlled substances using the U.S. Mail, as well as the seizure of the illegal drugs and proceeds from the sale

     of those illegal drugs. My training and experience includes identifying packages with characteristics indicative

     of criminal activity, namely, the distribution of controlled substances.



                                           II. PARCEL TO BE SEARCHED

2.   This affidavit is submitted in support of an application for a search warrant for a 20 inch by 14 inch by 10 inch

     Priority Mail parcel with tracking number 9505 5142 0875 9057 3836 15, mailed on February 26, 2019, from

     Los Angeles, CA 90009. This parcel bears handwritten addressee and return address information. The parcel

     is addressed to "Baby Brooklyn Marsaw, 535 grove St, Green Bay, WI, 54302, Apt 2, Upper (sic)" and bears

     a return address of "Jacob Harris, 4621 W. Century Blvd, Inglewood, CA 90304." The parcel weighs

     approximately 5 pounds, 10.2 ounces, exhibits postage in the amount of$48.75, and is hereinafter referred to

     as "SUBJECT PARCEL."

                                                III. INVESTIGATION

3.   On February 27,2019, I received information from the Los Angeles Division ofthe U.S. Postal Inspection

     Service that they had identified a Priority Mail parcel with tracking number 9505 5142 0875 9057 3836 15

     (SUBJECT PARCEL) as a mailing that may contain controlled substances. U.S. Postal Inspectors routinely

     review mailing records and monitor mailings being sorted in USPS facilities in an attempt to identify those that

     may contain controlled substances. These reviews are often conducted independent of any specific information
              Case 1:19-mj-00651-JRS Filed 03/13/19 Page 2 of 5 Document 1
                                                          -2-

     identifying a particular address or person as being suspected of receiving controlled substances or sending

     controlled substances or the proceeds related to the distribution of controlled substances. Rather, through

     training and investigative experience, I have learned that parcels containing controlled substances, controlled

     substance paraphernalia, or proceeds related to the sale of controlled substances generally exhibit characteristics

     that could include:

       a.       The article is contained in a box, flat cardboard mailer, or Tyvek envelope;

       b.       The article bears a handwritten label;

       c.       The handwritten label on the article does not contain a business account number; and

       d.       The article originated from an area that, based on past experience is a known origination point for

                controlled substances and is destined for an area that, based on past experience, is a known

                destination point for controlled substances in the mail; or the reverse: the article originated from an

                area that, based on past experience, is a known origination point for proceeds from the sale of

                controlled substances, and is destined for an area that, based on past experience, is a known

                destination point for controlled substance proceeds.

     The SUBJECT PARCEL was identified by Los Angeles Division Postal Inspectors as a mailing that may be

     associated with controlled substance distribution considering it weighed approximately five pounds, was mailed

     from a known source location for controlled substances (Los Angeles, CA), and exhibited handwritten return and

     addressee information. Los Angeles Division Postal Inspectors contacted me to inquire as to whether I was

     interested in conducting additional investigation and screening on the SUBJECT PARCEL. Based upon the

     characteristics identified above, I requested the SUBJECT PARCEL be sent to me at the U.S. Postal Inspection

     Service office in Oneida, WI for further investigation including address verification checks and examination by a

     trained controlled substance detection dog.



4.   On March 4, 2019, I received the SUBJECT PARCEL at the U.S. Postal Inspection Service in Oneida, WI and

     saw it exhibited tracking number 9505 5142 0875 9057 3836 15 was addressed to "Baby Brooklyn Marsaw, 535

     grove St, Green Bay, WI, 54302, Apt 2, Upper (sic)" and bore a return address of"Jacob Harris, 4621 W.

              Case 1:19-mj-00651-JRS Filed 03/13/19 Page 3 of 5 Document 1
                                                          - 3-

     Century Blvd, Inglewood, CA 90304." I queried the CLEAR law enforcement search engine for information on

     the return and delivery addresses and received information that the last name "Harris" was not known to be

     associated with 4621 W. Century Blvd in Inglewood, CA 90304 while 535 Grove St in Green Bay, WI was not

     known to exist. I have learned from my training and investigative experience that individuals using the U.S.

     Mail to send controlled substances commonly use a fictitious return address. I have also learned that individuals

     receiving controlled substance through the mail often use a delivery address at which they do not reside. In both

     instances, the sender and mailer use these addressing characteristics in an attempt to avoid identification as the

     source and intended recipient ofthe controlled substances.



5.   On March 4, 2019, I contacted Brown County Drug Task Force Investigator and K-9 Officer Kyle Mason who

     agreed to assist in presenting the SUBJECT PARCEL to a dog sniff. Investigator Mason is a trained handler of a

     certified drug detection dog named "Sasha." Investigator Larson explained that Sasha is trained in detecting the

     presence of marijuana, cocaine, heroin, and methamphetamine, and was last certified in detecting controlled

     substances in May of2018. Consistent with Investigator Mason's training, experience, and direction, I placed

     the SUBJECT PARCEL under a desk at the Brown County Courthouse. Investigator Mason said he deployed

     Sasha in the room containing this desk before I placed the parcel and Sasha did not alert to the odor of controlled

     substances in the room. Investigator Mason did not see where I placed the parcel in the room. Sasha examined

     room and Investigator Mason said Sasha alerted to the odor of controlled substances in a parcel under a desk.

     identified the parcel that Investigator Mason was referring to as the SUBJECT PARCEL. Following the dog

     sniff I retained custody ofthe SUBJECT PARCEL and currently have it secured at the U.S. Postal Inspection

     Service office in Oneida, WI, in the Eastern District of Wisconsin.



6.   Postal Regulation Sec. 274.31 of the United States Postal Service Administrative Support Manual states that

     no one may detain mail sealed against inspection, except under the following condition: A Postal Inspector

     acting diligently and without avoidable delay, upon reasonable suspicion, for a brief period of time, to assemble

     evidence sufficient to satisfY the probable cause requirement for a search warrant issued by a Federal Court.

              Case 1:19-mj-00651-JRS Filed 03/13/19 Page 4 of 5 Document 1
                                                              - 4-



7.      For these reasons, there is probable cause to believe the SUBJECT PARCEL contains controlled substances,

        controlled substance paraphernalia, and/or proceeds or payment related to the sale of controlled substances. I

        am seeking the issuance of a warrant to search this parcel, and the contents contained therein, for contraband

        and evidence of a crime, namely, possession and possession with the intent to distribute controlled substances,

        and use ofthe mails to commit a controlled substance felony, in violation ofTitle 21,

        United States Code, Sections 841(a)(l), and 843(b).



8.      On March 6, 2019, at approximately 8:02 AM, I sent this affidavit to Assistance U.S. Attorney (AUSA)

        William Roach, in the Eastern District of Wisconsin, for review. At approximately 8:07 AM that same

        morning, AUSA Roach approved the affidavit. Later that same morning, U.S. Magistrate Judge James Sickel

        authorized a search warrant under case number 19-M-644 based upon an affidavit that I submitted to him that

        contained only facts related to a previous and unrelated parcel warrant for Express parcel EL827026935US

        that was addressed to a Little Chute, WI address. I had inadvertently printed and provided Judge Sickel with

        the affidavit supporting a search of Express parcel EL827026935US and attached it to the application and

        search warrant pages describing the parcel to be searched as the SUBJECT PARCEL, Priority Mail parcel

        9505 5142 0875 9057 3836 15. I executed this warrant on March 6, 2019 and found the SUBJECT PARCEL

        contained suspected marijuana.




    /hscr"       d and sworn to before me this _______,j;.-3-=--_day ofMarch, 2019.


(       The       a eJ       s R Sickel
    '----u- ed States Magistrate Judge
        Eastern District of Wisconsin




                 Case 1:19-mj-00651-JRS Filed 03/13/19 Page 5 of 5 Document 1
